1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   CECIL ROY TEDDER,                          Case No. CV 18-06900 DDP (AFM)
12
                         Petitioner,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   E. ARNOLD, Warden, et al.,                 UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Respondents.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
18   file and the Report and Recommendation of United States Magistrate Judge. No
19   objections to the Report have been filed herein. The Court accepts the findings and
20   recommendations of the Magistrate Judge.
21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
22   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
23   denying the Petition and dismissing the action without prejudice.
24

25   DATED: 11-5-18
26                                         ____________________________________
                                                   DEAN D. PREGERSON
27                                             SENIOR U.S. DISTRICT JUDGE
28
